Response to Arguments
Applicant argues (page 4-5) that Saito in view of Inazu fails to teach or suggest “forming a mask in a partial region on the n-type contact layer and removing the n-type contact layer in an opening region” as required by claim 1 because [0068] of Inazu discloses “forming a p-type contact layer 10, which is apparently different from the forming of the n-type contact layer 21.”
In response, the examiner disagrees. Specifically, Inazu provides a teaching of an n-type contact layer (21) and [0068] which describes a mask being applied and forming “opening regions.” In one reading of the reference, it would be readily apparent to one of ordinary skill in the art that the well-known and entirely conventional patterning process described in [0068] could be easily applied to forming an n-type contact layer. The reference itself even establishes equivalency between selective growth and selective removal (see [0104]). Therefore, it would have been obvious to one of ordinary skill in the art to modify Saito with the teachings of the n-type contact layer and the patterning process, and thus the claim limitation is taught.
Additionally, it is noted that in another reading of the reference, the contact layer 21 itself has portions removed which correspond to the “opening regions” of the mask described in [0068].  Specifically, when layer 21 is AlGaN, an overgrowth of the layer occurs (24, see [0083]) and is subsequently removed in regions corresponding with “opening regions” of the mask (i.e. 11, see Fig. 3-4). Accordingly, Saito in view of Inazu teaches the claimed invention in this manner as well. 

/LAUREN R BELL/               Primary Examiner, Art Unit 2816